As filed with the Securities and Exchange Commission on December 9, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-21965 City National Rochdale High Yield Alternative Strategies Fund LLC (Exact name of registrant as specified in charter) 570 Lexington Avenue New York, NY 10022-6837 (Address of principal executive offices) (Zip code) Michael Gozzillo 570 Lexington Avenue New York, NY 10022-6837 (Name and address of agent for service) (800) 245-9888 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period: September 30, 2015 Item 1. Reports to Stockholders. City National Rochdale High Yield Alternative Strategies Fund LLC City National Rochdale High Yield Alternative Strategies Fund TEI LLC Semi-Annual Report September 30, 2015 Dear Fellow Shareholders, The City National Rochdale High Yield Alternative Strategies Fund LLC (“Taxable Fund”) and City National Rochdale High Yield Alternative Strategies Fund TEI LLC (“TEI Fund”), (collectively “RHYAS”) seek to diversify clients’ traditional stock and bond only portfolios through inclusion of alternative strategies focusing on the fixed income markets.For the six month period ending September 30, 2015, the Taxable Fund returned -3.07%and the TEI Fund returned -3.10% net of fees and expenses.The benchmark of this strategy comprises a 50% weight in the Barclays U.S. Corporate High Yield and a 50% weight in the Credit Suisse Leveraged Loan Index.The strategy benchmark returned -2.67% over the previous six months.Year to date ended September 30, 2015, the Taxable Fund returned -1.48% and the TEI Fund returned -1.52% net of fees and expenses, with the benchmark returning -0.43% over the same period. The asset classes the fund has exposure to have been challenged during the current year.A combination of factors led to volatility in the market and our underlying managers.Main factors include, spread widening in high yield markets, outflows in the leveraged loan space, and the impact of energy prices on certain fixed income holdings (Barclays US Corporate High Yield YTD: -2.45%).Similar to global equity markets, global high yield fixed income markets have been slightly negative to flat.Over the long term we expect this strategy to capture an illiquidity premium of 2-3% per year versus the benchmark.From constant communications with underlying managers, the theme seems to be cautious opportunity.Looming uncertainty with Energy related investments are providing buying opportunities in more stable areas of the economy since spreads have widened considerably across the board. Diversification has served us well this year from a downside exposure standpoint, as our mortgage manager and US CLO manager were slightly negative, while the European CLO strategy and distressed managers have outperformed their markets.The net impact on this diversification has not benefitted our clients greatly, but we understand the reason for all the underperformance and currently feel the strategies are well positioned. The investment objective of the Fund is to focus on unique investment opportunities in less liquid Fixed Income instruments, typically unavailable in a mutual fund structure.Specifically, the Fund’s targeted investments include Collateralized Loan Obligations, Residential Mortgage Backed Securities and Distressed Debt/Asset Backed Securities.As we orient the strategy to capture attractive opportunities in yield based asset classes, our focus is on a limited set of managers who target greater risk adjusted returns through unique opportunities.We believe the strategy can complement an existing portfolio in one of two ways: first, as a fixed income replacement providing higher return from yields than traditional fixed income with commensurately higher volatility, and second, as a supplement to a portion of an equity allocation with similar volatility expectations.The Fund can serve as a risk stabilizer (reducing overall equity exposure) or a return enhancer (reducing overall fixed income exposure), while providing greater asset class diversification in either instance. 570 Lexington Ave. New York, NY 10022-6937 | (T) 212-702-3500 | www.cnr.com Outlook The U.S. economy remains on a positive track, with modest but steady growth continuing through year end.Underlying economic fundamentals remain strong and we continue to see sentiment oscillate between pessimism and optimism.The swings in sentiment are understandable, considering underlying U.S. trend growth has been frustratingly slow, while quarterly GDP has been particularly volatile.Yet, through all the ups and downs, the U.S. economy has proven to be relatively durable, especially in the face of ongoing global headwinds. The Federal Reserve is expected to begin raising short term interest rates in December 2015 or early 2016, and has been giving the market plenty of notice along the way.We feel the adjustment is already priced in at the long end of most curves.The combination of modest economic growth and low interest rates should keep default rates from rising meaningfully in late 2015-2016.The portfolio has allocated to Europe over the past year, where dislocation has created opportunities in the bank loan market. When rates inevitably do rise, we view this portfolio to be well positioned to adapt.The portfolio consists of Fixed Income based asset classes that are less sensitive to rising rates and more dependent on the macroeconomic landscape.We do believe there will continue to be bouts of volatility in the High Yield market over the next 12 months, and we see the managers taking advantage of this potential volatility.For those investors willing to take on the higher risk for higher return, we believe City National Rochdale High Yield Alternative Strategies Fund is an appropriate addition to client portfolios, relative to Core Fixed Income.Again, many of the managers in this strategy have structured the investment to benefit from a rising rate environment through re-investment opportunities, or themes based on valuation of distressed assets. Sincerely, Garrett R. D’Alessandro, CFA, CAIA, AIF® Chief Executive Officer & President City National Rochdale LLC 570 Lexington Ave. New York, NY 10022-6937 | (T) 212-702-3500 | www.cnr.com Important Disclosures The performance returns presented may contain figures estimated by the underlying manager which, if subsequently revised by the underlying manager, may change the returns indicated for the applicable period. The unsubsidized total annual fund operating expense ratio for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is 2.37%. Cumulative Return at POP (Public Offering Price, reflecting maximum front end sales charge of 2.00%) since inception of July 1, 2007 for the City National Rochdale High Yield Alternative Strategies Fund and the City National Rochdale High Yield Alternative Strategies Fund TEI is -2.08% and -3.00%, respectively. Performance quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. The most recent month-end performance can be obtained by calling 800-245-9888. An investor should consider carefully the Funds’ investment objectives, risks, charges, and expenses. The prospectus contains this and other important information about the investment company, and it may be obtained by calling 800-245-9888. Please read it carefully before investing. RIM Securities LLC, the affiliated broker dealer for City National Rochdale LLC, 570 Lexington Avenue, New York, NY 10022. The views expressed herein represent the opinions of City National Rochdale LLC and are subject to change without notice at anytime. This information should not in any way be construed to be investment, financial, tax, or legal advice or other professional advice or service, and should not be relied on in making any investment or other decisions. Hedge fund investments are speculative and may entail substantial risks. Investing in small and medium-size companies may carry additional risks such as limited liquidity and increased volatility. Investing in international companies carries risks such as currency fluctuation, interest rate fluctuation, and economic and political instability.Short sales may increase volatility and potential for loss. As with all investments, there is no guarantee that investment objectives will be met. City National Rochdale LLC, its affiliated companies, or their respective shareholders, directors, officers and/or employees may have long or short positions in the securities discussed herein. 570 Lexington Ave. New York, NY 10022-6937 | (T) 212-702-3500 | www.cnr.com City National Rochdale High Yield Alternative Strategies Fund LLC Financial Statements September 30, 2015 City National Rochdale High Yield Alternative Strategies Fund LLC Financial Statements September 30, 2015 TABLE OF CONTENTS City National Rochdale High Yield Alternative Strategies Fund LLC Page Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Notes to Financial Statements 6 - 12 Financial Highlights 13 City National Rochdale High Yield Alternative Strategies Master Fund LLC Page Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 7 Strategy Allocation Breakdown 8 Notes to Financial Statements 9 - 18 Financial Highlights 19 Approval of Investment Management Agreement Additional Information City National Rochdale High Yield Alternative Strategies Fund LLC Statement of Assets, Liabilities and Members' Capital September 30, 2015 (Unaudited) ASSETS Investment in City National Rochdale High Yield Alternative Strategies Master Fund LLC $ Cash and Cash Equivalents Prepaid expenses Receivable from Adviser Total Assets LIABILITIES AND MEMBERS' CAPITAL Liabilities Contributions received in advance (see Note 2) Professional fees payable Investor servicing fee payable Incentive fee payable Accrued expenses and other liabilities Total Liabilities Total Members' Capital $ The accompanying notes are an integral part of these financial statements 2 City National Rochdale High Yield Alternative Strategies Fund LLC Statement of Operations Six Months Ended September 30, 2015 (Unaudited) NET INVESTMENT LOSS ALLOCATED FROM CITY NATIONAL ROCHDALE HIGH YIELD ALTERNATIVE STRATEGIES MASTER FUND LLC Interest income $ 30 Expenses ) Net Investment Loss Allocated ) FUND EXPENSES Investor servicing fees (see Note 4) Professional fees Registration fees Custody fees Insurance expense Other fees Total Fund Expenses Less incentive fee adjustment (see Note 3) ) Less expenses waived and reimbursed (see Note 3) ) Net Fund Expenses Net Investment Loss ) NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS ALLOCATED FROM CITY NATIONAL ROCHDALE HIGH YIELD ALTERNATIVE STRATEGIES MASTER FUND LLC Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net Realized and Unrealized Loss on Investments ) Net Decrease in Members' Capital Resulting from Operations $ ) The accompanying notes are an integral part of these financial statements 3 City National Rochdale High Yield Alternative Strategies Fund LLC Statements of Changes in Members' Capital Six Months Ended September 30, 2015 Year Ended (Unaudited) March 31, 2015 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net change in unrealized appreciation/depreciation on investments ) Net Increase (Decrease) in Members' Capital Resulting From Operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) INCREASE (DECREASE) FROM TRANSACTIONS IN MEMBERS' CAPITAL Proceeds from sales of members' interests, net Total Increase (Decrease) in Members' Capital ) MEMBERS' CAPITAL Beginning of period End of period $ $ The accompanying notes are an integral part of these financial statements 4 City National Rochdale High Yield Alternative Strategies Fund LLC Statement of Cash Flows Six Months Ended September 30, 2015 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net decrease in members' capital resulting from operations $ ) Adjustments to reconcile net decrease in members' capital resulting from operations to net cash used in operating activities: Net change in unrealized appreciation/depreciation on investments Net realized gain on investments ) Purchases of investments in Master Fund, net ) Net investment loss allocated from Master Fund Expenses paid by the Master Fund Changes in operating assets and liabilities: Prepaid expenses ) Receivable from Adviser Contributions received in advance Incentive fee payable ) Professional fees payable ) Investor servicing fee payable Accrued expenses and other liabilities Net Cash used in Operating Activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sales of members' interests, net Distributions ) Net Cash from Financing Activities Net Change in Cash and Cash Equivalents CASH AND CASH EQUIVALENTS Beginning of period - End of period $ The accompanying notes are an integral part of these financial statements 5 City National Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements September 30, 2015 (Unaudited) 1. Organization City National Rochdale High Yield Alternative Strategies Fund LLC (the “Fund”) is a Delaware limited liability company registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The Fund commenced investment operations on July 1, 2007. The Fund’s investment objective is to generate income from investments in higher yielding investments with lower credit quality and higher volatility than the investment grade fixed income securities. “Lower credit quality” in this objective means investments rated below BBB, and “higher volatility” means the fluctuations in principal will be greater than the fluctuations in price associated with investment grade fixed income securities. The Fund invests substantially all of its investable assets in City National Rochdale High Yield Alternative Strategies Master Fund LLC (the “Master Fund”), a registered investment company with the same investment objective as the Fund. City National Rochdale LLC (the “Manager” or "Adviser") is the investment adviser to the Master Fund. The Manager is also the adviser to City National Rochdale High Yield Alternative Strategies Fund TEI LLC, which also invests substantially all of its investable assets with the Master Fund. The Manager delegates sub-investment advisory responsibilities to PineBridge Investments LLC (the “Sub-Adviser”) with respect to the Master Fund. The Manager has engaged the Sub-Adviser to provide sub-investment advisory services. The Sub-Adviser has investment discretion to manage the assets of the Master Fund and is responsible for identifying prospective Hedge Funds, performing due diligence and review of those Hedge Funds and their Hedge Fund Managers, selecting Hedge Funds, allocating and reallocating the Master Fund’s assets among Hedge Funds, and providing risk management services, subject to the general supervision of the Manager. The financial statements of the Master Fund are included elsewhere in this report and should be read in conjunction with the Fund’s financial statements. At September 30, 2015, the Fund's beneficial ownership of the Master Fund's net assets was 45.68%. The Fund reserves the right to reject any subscriptions for Interests in the Fund. Generally, initial and additional subscriptions for investment (or "Member Interests") in the Fund by eligible Members may be accepted at such times as the Fund may determine. Each Member must be a qualified investor and subscribe for a minimum initial investment in the Fund of $25,000. Additional investments in the Fund must be made in a minimum amount of $10,000. Brokers selling the Fund may establish higher minimum investment requirements than the Fund. The Fund from time to time may offer to repurchase members' interests in the Fund at such times and on such terms as may be determined by the Fund's Board in its complete and absolute discretion. Fund interests must be held for at least six months after initial purchase (or for a second six-month period as described below). Members must hold 6 City National Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements September 30, 2015 (Unaudited) 1. Organization (continued) Fund interests for at least six months before being eligible to request that the Fund repurchase Fund interests during a tender offer. If no such request is made by a Member during a tender offer, such Member must hold Fund interests for a second six-month period before submitting an initial request. 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund. Basis of Presentation and Use of Estimates The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“US GAAP”). The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Fair Value Measurements The Fund follows fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value hierarchy is organized into three levels based upon the assumptions (referred to as “inputs”) used in pricing the asset or liability. These standards state that “observable inputs” reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from independent sources and “unobservable inputs” reflect an entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. 7 City National Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements September 30, 2015 (Unaudited) 2. Significant Accounting Policies (continued) Fair Value Measurements (continued) Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in these securities. For the six months ended September 30, 2015, the Fund’s investment consisted entirely of an investment in the Master Fund. The fair value hierarchy of the Master Fund’s investments is disclosed in the notes to the Master Fund’s financial statements, included elsewhere in this report. Investments Valuation The net asset value of the Fund is determined as of the close of business at the end of each month. The net asset value of the Fund equals the value of the assets of the Fund, less liabilities, including accrued fees and expenses. The Fund's investment in the Master Fund represents substantially all of the Fund's assets. All investments owned are carried at fair value, which is the portion of the net asset value of the Master Fund held by the Fund. The accounting for and valuation of investments by the Master Fund is discussed in the notes to the financial statements for the Master Fund, included elsewhere in this report. The Fund has not maintained any positions in derivative instruments or directly engaged in hedging activities. Investment Income Recognition Purchases and sales of investments in the Master Fund are recorded on a trade-date basis. Interest income is recorded on the accrual basis and dividends are recorded on the ex-dividend date. Realized and unrealized gains and losses are included in the determination of income as allocated from the Master Fund based upon its ownership interest. 8 City National Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements September 30, 2015 (Unaudited) 2. Significant Accounting Policies (continued) Fund Expenses The direct expenses of the Fund include, but are not limited to, the following: legal fees; accounting and auditing fees; custodial fees; costs of computing the Fund's net asset value; costs of insurance; registration expenses; expenses of meetings of the Board and members; all costs with respect to communications to members; and other types of expenses as may be approved from time to time by the Board. The Fund, as an investor in the Master Fund, recognizes its share of the fees and expenses of the Master Fund (including a management fee and incentive fee). Income Taxes The Fund's tax year end is December 31. The Fund is treated as a partnership for Federal income tax purposes, whereby each Member is responsible for the tax liability or benefit relating to such Member’s distributive share of taxable income or loss. Accordingly, no provision for Federal income taxes is reflected in the accompanying financial statements. The Fund has adopted authoritative guidance on uncertain tax positions. The Fund recognizes the effect of tax positions when they are more likely than not of being sustained. Management is not aware of any exposure to uncertain tax positions that could require accrual or which could affect the Fund’s liquidity or future cash flows, or its treatment as a flow through entity, pursuant to relevant income tax regulations. As of September 30, 2015, the Fund’s tax years 2013 through 2015 remain open and subject to examination by relevant taxing authorities. Distribution Policy The Fund plans to make periodic distributions of its net investment income and capital gains, if any, to Members. The amount and frequency of distributions is at the sole discretion of the Board. During the six months ended September 30, 2015, the Fund distributed $9,461 to Members. Capital Accounts Net profits or net losses of the Fund for each month are allocated to the capital accounts of Members as of the last day of each month in accordance with each Members' respective investment percentage in the Fund. Net profits or net losses are measured as the net change in the value of the net assets of the Fund during each month, before giving effect to any repurchases of interest in the Fund, and excluding the amount of any items to be allocated to the capital accounts of the Members of the Fund, other than in accordance with the Members' respective investment percentages. 9 City National Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements September 30, 2015 (Unaudited) 2. Significant Accounting Policies (continued) Capital Accounts (continued) Prior to the end of each quarter and year end, the Fund receives Member contributions with an effective subscription date of the first day of the following month. These contributions are held by the Master Fund and have an effective investment date of first day of the following month. The Master Fund, in turn, makes contributions to certain Hedge Funds, which have effective subscription dates of the first day of the following month. These amounts are reported as "Contributions received in advance" and "Investments made in advance", respectively. Cash and Cash Equivalents The Fund considers all highly liquid investments with a maturity of ninety days or less at time of purchase to be cash equivalents. Subsequent Events The Fund has adopted financial reporting rules regarding subsequent events, which requires an entity to recognize in the financial statements the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the balance sheet. Management has evaluated the Fund’s related events and transactions through the date the financial statements were available to be issued and determined that there were no significant subsequent events that would require adjustment to or additional disclosure in these financial statements. 3. Commitments and Other Related Party Transactions The Manager has contractually agreed to waive and/or reimburse the expenses of the Fund and the Master Fund, to the extent needed to limit their combined annual operating expenses to 2.25% of net assets. To the extent that the Manager reimburses or absorbs fees and expenses, it may seek payment of such amounts for three years after the year in which the expenses were reimbursed or absorbed. The Fund will make no such payment, however, if its total annual operating expenses exceed the expense limits in effect at the time the expenses are to be reimbursed or at the time these payments are proposed. For the six months ended September 30, 2015, the Manager waived $3,743 of fees and expenses, which may be recouped by the Manager no later than March 31, 2019. 10 City National Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements September 30, 2015 (Unaudited) 3. Commitments and Other Related Party Transactions (continued) The following is a schedule of when fees may be recouped by the Manager: City National Rochdale High Yield Alternative Strategies Fund LLC Expiration $ March 31, 2016 March 31, 2017 March 31, 2018 March 31, 2019 $ No accrual has been made for such contingent liability because of the uncertainty of the reimbursement from the Fund. Pursuant to the Sub-Investment Advisory Agreement, the Sub-Adviser is entitled to receive a performance-based incentive fee equal to 10% of the net profits (taking into account net realized and unrealized gains or losses and net investment income or loss), if any, in excess of the non-cumulative “Preferred Return,” subject to reduction of that excess for prior losses that have not been previously offset against net profits (the “Incentive Fee”). The Incentive Fee is accrued monthly and is generally payable annually on a calendar year basis. The Preferred Return is a non-cumulative, annual return equal to the weighted average returns of a composite benchmark consisting of 50% of the Barclays Capital U.S. Corporate High Yield Index (Total Return) and 50% of the Credit Suisse Institutional Leveraged Loan Index. 4. Investor Servicing Fees The Fund pays a fee to RIM Securities, LLC, an affiliate of the Manager, as Distributor, to reimburse it for payments made to broker-dealers and certain financial advisers (“Investor Service Providers”) that have agreed to provide ongoing investor services to investors in the Fund that are their customers. This fee is paid quarterly and in an amount, with respect to each Investor Service Provider, not to exceed the lesser of: (i) 0.25% (on an annualized basis) of the aggregate value of outstanding interests held by investors that receive services from the Investment Service Provider, determined as of the last day of the calendar month (before any repurchase of Member interests); or (ii) the Distributor’s actual payments to the Investment Service Provider. 11 City National Rochdale High Yield Alternative Strategies Fund LLC Notes to Financial Statements September 30, 2015 (Unaudited) 5. Concentration, Liquidity and Off-Balance Sheet Risks The Master Fund invests primarily in Hedge Funds that are illiquid securities and not registered under the 1940 Act. Such Hedge Funds invest in actively traded securities, illiquid securities, derivatives and other financial instruments using several investment strategies and investment techniques, including leverage, which may involve significant risks. The Master Fund's concentration and liquidity risks are discussed in the notes to the Master Fund's financial statements which are included elsewhere in this report. In the normal course of business, the Hedge Funds in which the Master Fund invests trade various derivatives and financial instruments and enter into various investment activities with off balance sheet risk. The Master Fund's off balance sheet risk in these financial instruments is discussed in the notes to the Master Fund's financial statements which are included elsewhere in this report. 6. Investment Transactions For the six months ended September 30, 2015, the Fund's assets were invested in the Master Fund and the Fund made aggregate purchases of $375,000 and aggregate sales of $405,567 in the Master Fund. 12 City National Rochdale High Yield Alternative Strategies Fund LLC Financial Highlights Six Months Ended September 30, 2015 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited) March 31, 2015 March 31, 2014 March 31, 2013 March 31, 2012 March 31, 2011 TOTAL RETURN Total Return before incentive fee %)(1) % % %) %) % Incentive fee % %) %) % % %) Total Return after incentive fee %) % % %) %) % RATIOS/SUPPLEMENTAL DATA Net Assets, end of period ($000's) $ Portfolio Turnover % RATIO OF NET INVESTMENT LOSS TO AVERAGE NET ASSETS Net investment loss, before waivers and reimbursements %)(2) %) %) %) %) %) Net investment loss, after waivers and reimbursements %)(2) %) %) %) %) %) RATIO OF EXPENSES TO AVERAGE NET ASSETS, BEFORE INCENTIVE FEE Operating expenses, before waivers and reimbursements %(2) % Operating expenses, after waivers and reimbursements %(2) % RATIO OF EXPENSES TO AVERAGE NET ASSETS, NET OF WAIVERS AND REIMBURSEMENTS AFTER INCENTIVE FEE Operating expenses, after waivers and reimbursements %(2) % Incentive fee %)(2) % % %) %) % Total Operating expenses, after waivers/reimbursements or recoupment, after incentive fee %(2) % Not annualized Annualized Total return is calculated for all Members taken as a whole and an individual Member's return may vary from these Fund returns based on the timing of capital transactions. Total returns do not include the effect of any sales load. Portfolio turnover represents the Master Fund's portfolio turnover for the periods above.The ratios of expenses to average net assets do not include expenses of the Hedge Funds in which the Master Fund invests. The expense ratios are calculated for all Members taken as a whole.The computation of such ratios based on the amount of expenses assessed to an individual Member's capital may vary from these ratios based on the timing of capital transactions. The accompanying notes are an integral part of these financial statements * 13 City National Rochdale High Yield Alternative Strategies Master Fund LLC Financial Statements September 30, 2015 City National Rochdale High Yield Alternative Strategies Master Fund LLC Financial Statements September 30, 2015 TABLE OF CONTENTS Page Financial Statements Statement of Assets, Liabilities and Members' Capital 2 Statement of Operations 3 Statements of Changes in Members' Capital 4 Statement of Cash Flows 5 Schedule of Investments 6 - 7 Strategy Allocation Breakdown 8 Notes to Financial Statements 9 - 18 Financial Highlights
